       Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 1 of 16




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

JONATHAN SINGLETON, et al.,  )
                             )
        Plaintiffs,          )
                             )
    v.                       )                        Case No. 2:20-cv-00099-WKW
                             )
CITY OF MONTGOMERY, ALABAMA, )
et al.,                      )
                             )
        Defendants.          )

                    DEFENDANT HAL TAYLOR’S OPPOSITION TO
                  PLAINTIFFS’ MOTION FOR CLASS CERTIFICATION

        Pursuant to Federal Rule of Civil Procedure 23 and this Court’s order of

August 24, 2020 (ECF Doc. 50), Defendant Hal Taylor, Secretary of the Alabama

Law Enforcement Agency, opposes Plaintiffs’ motion for class certification (Doc.

54).

        Plaintiffs moved for class certification under Federal Rules of Civil Procedure

23(a) and (b)(2). However, they have failed to demonstrate at least three of the four

requirements of Rule 23(a) and the requirement of Rule 23(b)(2). This Court should

therefore defer or deny Plaintiffs’ motion for class certification.

                               FACTUAL BACKGROUND

        Plaintiffs are three people who have been cited by Montgomery City Police

for violating a municipal ordinance incorporating two Alabama statutes, Ala. Code


                                           1
     Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 2 of 16




§§ 13A-11-9(a)(1) (providing that it is a crime to loiter, remain, or wander about in

a public place for the purpose of begging), and 32-5A-216(b) (providing that “[n]o

person shall stand on a highway for the purpose of soliciting . . . contributions from

the occupant of any vehicle” unless authorized). The information supplied by

Plaintiffs to date provides little to no evidence concerning the circumstances of their

citations, and information previously supplied to this Court indicates that as of the

filing of this lawsuit, the majority of Plaintiffs’ criminal prosecutions in municipal

court were still pending, where they are free to raise their constitutional claims.

Additionally, the only Plaintiff cited under a municipal incorporation of Ala. Code

§ 13A-11-9(a)(1) is Plaintiff Vickery, who was cited in July 2018. (ECF doc. 13-2,

p. 1). Plaintiff Vickery’s citation in that matter was dismissed in August 2018. (Docs.

6-14, p. 17; 22-2, pp. 30-31).

      After Secretary Taylor moved to dismiss the complaint, arguing, inter alia,

that Plaintiffs had failed to demonstrate standing because nothing in their complaint

indicated that Secretary Taylor had ever enforced the two Alabama statutes,

Plaintiffs submitted additional documents. Those documents show a grand total of

four citations apparently issued by State law enforcement officials across Alabama

in the past four years, all seemingly for begging at or near an interstate highway.

(Doc. 35-1).

      Discovery has not commenced due to Secretary Taylor’s pending motion to

                                          2
     Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 3 of 16




dismiss. Therefore, Secretary Taylor has only the cursory information provided by

Plaintiffs to indicate the circumstances behind Plaintiffs’ citations, and the

circumstances behind the four other individuals Plaintiffs could locate who have

been cited under one statute or the other during the past four years. For example, it

is not known whether and to what extent Plaintiffs or the other four people were

cited for causing genuine safety concerns and thus were cited for their conduct rather

than speech or expression. Secretary Taylor likewise has been presented with no

information to indicate the scope of panhandling across the State under conditions

that fall within one or both of the two Alabama statutes.

      These three Plaintiffs, who have only been convicted of violating Ala. Code

§ 32-5A-216(b) and only in Montgomery Municipal Court, now purport to represent

a statewide class of: “all individuals who will in the future (1) stand on a public street

for the purpose of soliciting employment, business, or contributions from the

occupant of a vehicle, or (2) loiter, remain, or wander in a public place for the

purpose of begging.” (Doc. 54, p. 1).

                                  LEGAL STANDARD

      Under Rule 23(a), one or more members of a class may sue as representative

parties on behalf of all members only if:

             (1) the class is so numerous that joinder of all members is
                 impracticable;
             (2) there are questions of law or fact common to the class;

                                            3
     Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 4 of 16




             (3) the claims or defenses of the representative parties are
                 typical of the claims or defenses of the class; and
             (4) the representative parties will fairly and adequately
                 protect the interests of the class.

FED. R. CIV. P. 23(a) (emphasis added). “The Rule’s four requirements—numerosity,

commonality, typicality, and adequate representation—‘effectively limit the class

claims to those fairly encompassed by the named plaintiff’s claims.’” Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 349 (2011) (quoting General Telephone Co. of

Southwest v. Falcon, 457 U.S. 147, 156 (1982)). “A district court must conduct a

rigorous analysis of the [R]ule 23 prerequisites before certifying a class.” Vega v. T-

Mobile USA, Inc., 564 F.3d 1256, 1266 (11th Cir. 2009) (quotation omitted).

      Under the numerosity prong of Rule 23(a), “no bright-line test” exists for

determining when the proposed class is so numerous that joinder of all members is

impracticable. Wright v. Circuit City Stores, Inc., 201 F.R.D. 526, 537 (N.D. Ala.

2001). However, the Eleventh Circuit has held that, generally, less than twenty-one

class members is inadequate but more than forty is adequate. Southern Independent

Bank v. Fred’s, Inc., 2019 WL 1179396, at *10 (M.D. Ala. Mar. 13, 2019) (citing

Vega, 564 F.3d at 1266-67). While a plaintiff is not required to show the precise

number of members in the class, “a plaintiff still bears the burden of making some

showing, affording the district court the means to make a supported factual finding,

that the class actually certified meets the numerosity requirement.” Vega, 564 F.3d


                                          4
     Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 5 of 16




at 1267.

      Commonality, requiring questions of law or fact common to the class, means

that there must “be at least one issue whose resolution will affect all or a significant

number of the putative class members.” Williams v. Mohawk Indus., Inc., 568 F.3d

1350, 1355 (11th Cir. 2001) (quotation omitted). Commonality requires a plaintiff

to show that the class members “have suffered the same injury.” Wal-Mart Stores,

564 U.S. at 350 (quotation omitted). “Their claims must depend upon a common

contention . . . . That common contention, moreover, must be of such a nature that it

is capable of classwide resolution—which means that the determination of its truth

or falsity will resolve an issue that is central to the validity of each one of the claims

in one stroke.” Id.

      The third requirement for class certification under Rule 23(a)—typicality—

requires proof of similar issues as commonality. Hudson v. Delta Air Lines, Inc., 90

F.3d 451, 456 (11th Cir. 1996). “Traditionally, commonality refers to the group

characteristics of the class as a whole, while typicality refers to the individual

characteristics of the named plaintiff in relation to the class.” Piazza v. Ebsco

Industries, Inc., 273 F.3d 1341, 1346 (11th Cir. 2001). “The claim of a class

representative is typical if the claims or defenses of the class and the class

representative arise from the same event or pattern or practice and are based on the

same legal theory.” Williams, 568 F.3d at 1357 (quotation omitted). A plaintiff


                                            5
     Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 6 of 16




generally must demonstrate that a “sufficient nexus exists between the legal claims

of the named class representatives and those of individual class members to warrant

class certification” under the typicality requirement. Piazza, 273 F.3d at 1346.

      In addition to satisfying the numerosity, commonality, typicality, and

adequate representation requirements of Rule 23(a), a plaintiff seeking class

certification must comply with one of the three requirements of Rule 23(b). The

applicable rule here requires a plaintiff to show that “the party opposing the class

has acted or refused to act on grounds that apply generally to the class, so that final

injunctive relief or corresponding declaratory relief is appropriate respecting the

class as a whole.” FED. R. CIV. P. 23(b)(2). “The key to the (b)(2) class is the

indivisible nature of the injunctive or declaratory remedy warranted—the notion that

the conduct is such that it can be enjoined or declared unlawful only as to all of the

class members or as to none of them.” Wal-Mart Stores, 564 U.S. at 360 (quotation

omitted). “In other words, Rule 23(b)(2) applies only when a single injunction or

declaratory judgment would provide relief to each member of the class.” Id.

      A plaintiff bears the burden on class certification. “The initial burden of proof

to establish the propriety of class certification rests with the advocate of the class.”

Rutstein v. Avis Rent-A-Car Sys., Inc., 211 F.3d 1228, 1233 (11th Cir. 2000). “The

class action is ‘an exception to the usual rule that litigation is conducted by and on

behalf of the individual named parties only.’” Comcast Corp. v. Behrend, 569 U.S.


                                           6
     Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 7 of 16




27, 33 (2013) (quoting Califano v. Yamasaki, 442 U.S. 682, 700-01 (1979)). “Rule

23 does not set forth a mere pleading standard. A party seeking class certification

must affirmatively demonstrate his compliance with the Rule—that is, he must be

prepared to prove that there are in fact sufficiently numerous parties, common

questions of law or fact, etc.” Wal-Mart Stores, 564 U.S. at 350 (emphasis in

original). Certification of a class “is proper only if ‘the trial court is satisfied, after a

rigorous analysis, that the prerequisites of Rule 23(a) have been satisfied.’” Id. at

350-51 (quoting General Telephone Co., 457 U.S. at 161). “A district court that has

doubts about whether the requirements of Rule 23 have been met should refuse

certification until they have been met.” Brown v. Electrolux Home Products, Inc.,

817 F.3d 1225, 1233 (11th Cir. 2016) (quotation omitted).

       The procedural posture of the case can affect when and how a court considers

a class certification request. The Court’s inquiry as to whether Plaintiffs have

satisfied the requirements for class certification “generally involves considerations

that are enmeshed in the factual and legal issues comprising the plaintiff’s cause of

action.” General Telephone Co., 457 U.S. at 160 (quotation omitted). “Sometimes

the issues are plain enough from the pleadings to determine whether the interests of

the absent parties are fairly encompassed within the named plaintiff’s claim, and

sometimes it may be necessary for the court to probe behind the pleadings before

coming to rest on the certification question.” Id. The Eleventh Circuit has held that


                                             7
     Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 8 of 16




the court must resolve the standing of the named plaintiffs first, because without

standing, a named plaintiff cannot represent the interests of the class. “Without

individual standing to raise a legal claim, a named representative does not have the

requisite typicality to raise the same claim on behalf of a class.” Prado-Steiman v.

Bush, 221 F.3d 1266, 1279 (11th Cir. 2000). “Thus, it is well-settled that prior to the

certification of a class, and technically speaking before undertaking any formal

typicality or commonality review, the district court must determine that at least one

named class representative has Article III standing to raise each class subclaim.” Id.

See also Griffin v. Dugger, 823 F.2d 1476, 1482 (11th Cir. 1987) (“We emphasize

that any analysis of class certification must begin with the issue of standing . . . .

Only after the court determines the issues for which the named plaintiffs have

standing should it address the question whether the named plaintiffs have

representative capacity”); Brown v. Sibley, 650 F.2d 760, 771 (5th Cir. Unit A July

1981) (“Inclusion of class action allegations in a complaint does not relieve a

plaintiff of himself meeting the requirements for constitutional standing, even if the

persons described in the class definition would have standing themselves to sue. If

the plaintiff has no standing individually, no case or controversy arises. This

constitutional threshold must be met before any consideration of the typicality of

claims or commonality of issues required for procedural reasons by [Rule 23].”)




                                          8
     Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 9 of 16




                                         ANALYSIS

       Plaintiffs have not demonstrated that class certification is appropriate under

Federal Rule of Civil Procedure 23(a) or 23(b)(2). The burden is on Plaintiffs to

demonstrate that all four of the criteria in Rule 23(a) are met, plus the requirement

of Rule 23(b)(2). However, Plaintiffs have failed to demonstrate the numerosity,

commonality, and typicality elements of Rule 23(a),1 and they have failed to

demonstrate that Secretary Taylor has acted on grounds that apply generally to the

class under Rule 23(b)(2).

       Most fundamentally, Plaintiffs have not demonstrated Article III standing to

bring their complaint against Secretary Taylor, for the reasons outlined in Secretary

Taylor’s motion to dismiss. No Plaintiff has been cited or arrested for panhandling

by State law enforcement officials, as Plaintiffs’ citations and prosecutions have

taken place solely in the municipal context. Plaintiffs allege that the two State

statutes chill their alleged acts of speech. However, Plaintiffs cannot allege that they

are chilled from engaging in constitutionally protected activity based on others’

citations by different law enforcement entities, even by asserting the injuries of

putative class members.

       Binding precedent requires this Court to determine Article III standing before


1
 Secretary Taylor does not raise any issue concerning the adequate representation requirement
of Rule 23(a).

                                               9
     Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 10 of 16




ruling on Plaintiffs’ class certification motion.2 This case is a textbook example of

the wisdom of this practice. Plaintiffs’ complaint is properly directed against the

City of Montgomery, not Secretary Taylor. (Plaintiffs sued the City and have already

resolved those claims.) Because Plaintiffs’ activities and legal entanglements have

solely involved the City, Plaintiffs have presented little to no evidence of whether

and how Secretary Taylor enforces these two statutes. There is simply no way of

knowing at this stage whether Plaintiffs’ activities and experiences are at all

representative of other potential panhandlers across the State. This lack of

information pervasively affects analysis of the numerosity, commonality, typicality,

and Rule 23(b)(2) requirements, preventing Plaintiffs from meeting their burden that

all these requirements are established. As a result, this Court should rule on Secretary

Taylor’s motion to dismiss, and only if this Court determines the Plaintiffs have

somehow established standing regarding Secretary Taylor should it consider the

class certification motion.

       Numerosity: Plaintiffs seek a class certification of all individuals who will

panhandle under the two Alabama statutes, but have no way of even estimating the

size of this class. Plaintiffs provide estimates of the number of homeless individuals


2
  In addition to the Circuit Court decisions quoted above, the Supreme Court has similarly held
that standing by named plaintiffs is a prerequisite to class certification. See O’Shea v. Littleton,
414 U.S. 488, 494 (1974) (“[I]f none of the named plaintiffs purporting to represent a class
establishes the requisite of a case or controversy with the defendants, none may seek relief on
behalf of himself or any other member of the class.”).

                                                10
     Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 11 of 16




in Alabama, but even assuming that their estimates are close to accurate, they

provide no indication as to how many of these homeless individuals actually engage

in panhandling.3 Moreover, not every form of panhandling is prohibited under the

two State laws at issue. Ala. Code § 13A-11-9(a)(1) only prohibits loitering,

remaining, or wandering about in a public place for the purpose of begging. The fact

that Plaintiffs have only located two instances across the State where any individual

has been cited for violating this statute (one of which was dismissed) indicates that

the class of people who engage or will engage in this activity is significantly smaller

than Plaintiffs portray. Ala. Code § 32-5A-216(b) is even narrower. It prohibits a

person from “stand[ing] on a highway for the purpose of soliciting . . . contributions

from the occupant of any vehicle,” unless otherwise authorized. The term “highway”

includes “the entire width between the boundary lines of every way publicly

maintained when any part thereof is open to the use of the public for purposes of

vehicular travel.” Ala. Code § 32-1-1.1(23). Plaintiffs have no way of quantifying


3
  Plaintiffs provide an estimate of 3,261 Alabamians who experience homelessness on any given
day, but of these, only 369 people experience chronic homelessness. Alabama Homelessness
Statistics, United States Interagency Council on Homelessness (Jan. 2019),
https://www.usich.gov/homelessness-statistics/al. Plaintiffs’ source does not define
“homelessness,” but elsewhere, the same agency defines the term “homeless” in the context of
children and youths as “individuals who lack a fixed, regular, and adequate nighttime residence”
within the meaning of 42 U.S.C. § 11302(a)(1). Key Federal Terms and Definitions of
Homelessness Among Youth, United States Interagency Council on Homelessness (Feb. 2018),
https://www.usich.gov/resources/uploads/asset_library/Federal-Definitions-of-Youth-
Homelessness.pdf. Thus, conceivably, the agency could be including people who have nighttime
residences that are simply not “fixed” or “regular” in its count of homeless individuals in Alabama.
These people presumably would be less likely to engage in panhandling.
                                                11
    Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 12 of 16




how many people actually stand in the way of vehicular traffic between the boundary

lines on a highway in order to panhandle, but for safety’s sake, one hopes that this

number is small indeed.

       Although precision is not necessary, mere allegations of numerosity do not

suffice, and the burden remains on Plaintiffs to show that the class is so numerous

that joinder of all members is impracticable. Plaintiffs’ state-wide search of cases

that they themselves are not representative of has found, at most, four more

individuals who have engaged in panhandling under one of the two Alabama statutes

over the past four years. They offer no way of showing that any more people than

this exist or will engage in such activity over the coming years. This Court is

perfectly capable of trying a case involving the three Plaintiffs plus four more

individuals if Plaintiffs wish to add them. Thus, the numerosity requirement is not

met.

       Commonality, Typicality, and Acting on Grounds Generally Applicable to the

Class: The remaining two requirements of Rule 23(a) as well as the criteria laid out

in Rule 23(b)(2), while distinct requirements, all give rise to similar analysis and are

explored together here. Especially given the fact that Plaintiffs’ standing has not

been established with regard to Secretary Taylor, Plaintiffs have failed to show that

there are common questions of law or fact across the class, that the claims and

defenses of the representative parties are typical of the claims or defenses of the


                                          12
    Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 13 of 16




class, and that Secretary Taylor has acted on grounds that apply generally across the

putative class.

      Starting with Rule 23(b)(2), the sole evidence of Secretary’s action across the

putative class comes in the form of four citations issued over the past four years for

alleged violations of the two statutes. Four citations across the span of four years do

not demonstrate that Secretary Taylor has acted generally across all Alabamians who

will panhandle in the future. While these citations offer few details about the

circumstances behind their issuance, it does appear that all four citations were issued

for panhandling either on a highway or at a highway intersection or off-ramp. (Doc.

35-1, pp. 4-16). This presents an obvious safety concern that is not necessarily

implicated by Plaintiffs’ panhandling within the City of Montgomery. See, e.g.,

Martin v. City of Albuquerque, 396 F.Supp.3d 1008, 1027-28 (D.N.M. 2019) and

cases cited therein (holding restrictions on pedestrian activities within travel lanes

further a significant government interest in pedestrian safety). If Plaintiffs are

routinely cited or risk being cited for innocuous speech, as they allege, then the four

citations Plaintiffs cite to by different law enforcement officers under different

circumstances hardly indicate that Secretary Taylor is acting on grounds that apply

generally across all panhandlers, including Plaintiffs.

      For similar reasons, Plaintiffs have not shown that there are common

questions of law or fact across the class, or that the claims and defenses of the


                                          13
    Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 14 of 16




representative parties are typical of the claims or defenses of the class. We know

next to nothing at this stage about the specific circumstances that led Montgomery

police officers to cite Plaintiffs, let alone whether those conditions are at all similar

to the conditions under which anyone has been or would be cited by State law

enforcement officials. While any complaint by other panhandlers could theoretically

raise similar First Amendment allegations about the statutes, the factual context of

their complaint is likely to be significantly different, and facts matter in this type of

case. Likewise, the claims or defenses of the class and the class representative surely

do not arise from the same event or pattern or practice, and Plaintiffs have not

demonstrated a sufficient nexus between their legal claims and those of individual

class members. Because of the fundamental lack of information Plaintiffs have

provided at this stage, and because Plaintiffs’ complaint presents significant standing

problems, this Court should act on Secretary Taylor’s motion to dismiss, or

alternatively deny Plaintiffs’ motion for their failure to establish the requirements

for a class certification.

                                     CONCLUSION

       For the foregoing reasons, Plaintiffs’ motion for class certification should be

denied, or this Court should first act on Secretary Taylor’s motion to dismiss.

                                           Respectfully submitted,

                                           Steve Marshall,
                                            Attorney General
                                           14
Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 15 of 16




                                s/ Jeremy S. Weber
                                James W. Davis (ASB-4063-I58J)
                                 Deputy Attorney General
                                Jeremy S. Weber (ASB-3600-X42G)
                                 Assistant Attorney General

                                Office of the Attorney General
                                501 Washington Avenue
                                Montgomery, Alabama 36130-0152
                                Telephone: (334) 242-7300
                                Fax: (334) 353-8440
                                Jim.Davis@AlabamaAG.gov
                                Jeremy.Weber@AlabamaAG.gov

                                Counsel for Defendant Hal Taylor




                                15
    Case 2:20-cv-00099-WKW-JTA Document 57 Filed 10/05/20 Page 16 of 16




                             CERTIFICATE OF SERVICE

        I certify that on October 5, 2020, I electronically filed the foregoing with the
Clerk of the Court using the CM/ECF system, which will send notification of such
to all counsel of record.


                                        s/ Jeremy S. Weber
                                        Counsel for Defendant Hal Taylor




                                          16
